EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (lDS) submitted on May 1, 2020 and the IDS submitted on December 16, 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Amendment
The Response, filed on May 26, 2020, has been received and made of record. In response to the Final Office Action dated February 24, 2020, claims 1,4-7, 11, 16, 17, 21 and 23 have been amended, claims 15 and 22 have been cancelled, and claims 26-29 have been newly added.
Response to Arguments
Regarding the 35 U.S.C. 112 rejection of claims 7 and 8, Applicant has amended the claims to address the previously identified antecedent issues.  Therefore, the 35 U.S.C. 112 rejection of claims 7 and 8 is withdrawn. 
Regarding the 35 U.S.C. 103 rejection of claims 1, 6, 11-12 and 16, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1, 6, 11-12 and 16 is withdrawn. 
Regarding the 35 U.S.C. 103 rejection of claims 2, 3 and 13, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 2, 3 and 13 is withdrawn. 
Regarding the 35 U.S.C. 103 rejection of claims 4 and 15, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 4 and 15 is withdrawn. 
Regarding the 35 U.S.C. 103 rejection of claim 5, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 5 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 7 and 8, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 7 and 8 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 17 and 18, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 17 and 18 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claim 21, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 21 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claim 22, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 22 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 23 and 24, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 23 and 24 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claim 25, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 25 is withdrawn.

Allowable Subject Matter
Claims 1-8, 11-13, 16-18, 21 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8 and 29, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method performed by an image- determining, for the first still image, a first score for a quality characteristic, the quality characteristic based on motion data and a face score, determining, for a second still image from the plurality of still images, a second score for the quality characteristic, determining that the second score for the quality characteristic is better than the first score for the quality characteristic, and outputting, for display, the second still image in response to determining that the second score for the quality characteristic is better than the first score for the quality characteristic.
Regarding claims 11-13 and 16-18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image-capture device comprising a display, a buffer, and a processing system configured to store a plurality of still images captured by the image-capture device in temporal proximity to an image-capture command received by the image-capture device, capture, in response to receiving the image-capture command, a first still image, determine, for the first still image, a first score fora quality characteristic, the quality characteristic based on motion data and a face score, determine, for a second still image, from the plurality of still images, a second score for the quality characteristic, determine that the second score for the quality characteristic is better than the first score for the quality characteristic, and output, on the display, the second still image in response to determining that the 
Regarding claims 21 and 23-28, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method performed by an image-capture device comprising receiving, from a user, an explicit first command to enter a first mode to capture a plurality of still images before receiving an explicit second command to identify a first still image from the plurality of still images, capturing and storing, in response to receiving the explicit first command, the plurality of still images, receiving, from the user, the explicit second command, identifying, in response to receiving the explicit second command, a subset of the plurality of still images, the identified subset of the plurality still images captured in temporal proximity to the receiving of the explicit second command, receiving, from the user, an explicit third command to enter a second mode to display the identified subset of the plurality of still images, determining, in response to receiving the explicit third command, a first image quality characteristic of the first still image captured in response to receiving the explicit second command and a second image quality characteristic of a second still image, the first still image and the second still image included in the identified subset of the plurality of still images, determining that the second image quality characteristic is better than the first image quality characteristic, and displaying the identified subset of the plurality of still images, including the first still image and the second still image, the second still image highlighted to indicate that the second still image quality characteristic is better than the first still image quality characteristic.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697